internal_revenue_service ull rreakakireikeiseiiaiak rkkkkkkkkkekekkerkeek kkkkkkkerkkerkeererrek kekkkkereerkriiieierirar department of the treasury washington dc contaahretaeniick tk km telephone number kkekkekekkeerkrekek in reference to datet ep ra t2 oct attn krrkrkkkkreikrrirererakerer ere rrr ererrereerererererereeere state a - krkkkkkkkekkkkkkrekkrerkrekkerekrerereee tee re employer m kkkkkkkkkkkkekckkkkeekkekekkekekekeekereek group b employees - kkekkkkkkkkkkkkkekrerkekrkekekekeekekeke plan x krkkekkkekrkkkkkkkkekekkkkkekrkekkerekekekek statute r kkkkkekkkekkekkkrkekekrkkerkkekrekeekeekek kkkekkkkkekereaekekeerkerereeekererererkk ordinance a i kkkkkekkkkkkkkkkkekkekkkekeekekekeeekeekrrrek e agreement 8b kkkkkkkkkekkekkekkekkkekekrekkkkkekkeeekr proposed ordinance c board s krkkkkkkkekkekkrekererekrrererereeekeerer kkkkkkkkekkkkkkererkereerekeekrekerereek dear krkkek kkkkekkkke this letter is in response to a ruling_request dated date which was submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted employer m is a municipality and political_subdivision of state a on date the board_of supervisors of employer m adopted ordinance a electing to enroll its municipal employees in pian x pursuant to article iv of statute r membership in plan x is mandatory for all permanent group b employees of employer m on that same day employer m and board 5s the administrator of plan x signed agreement b kakkrkkkkkkkkkekkkkkreaeek page -2- agreement b acknowledges employer m's desire to establish a pension_plan for its group b employees and that employer m has negotiated an optional retirement_plan contract with board s further agreement b contains the retirement pension_plan for the group b employees as agreed to by employer m and board s you represent that plan x is qualified under sec_401 of the code and the associated trust is exempt from federal_income_tax under sec_501 group b employees are required to contribute three per cent of their compensation to plan x employer m now proposes to pick-up the mandatory employee contributions made by its group b employees to plan x to implement the pick up of such contributions employer m has proposed to adopt ordinance c which will be enacted after receipt of a favorable letter_ruling from the internal_revenue_service proposed ordinance c provides that employer m agrees to pick up the mandatory member contributions to plan x in lieu of the group b employees paying such contributions proposed ordinance c also provides that the proposed pick up is effective for service rendered on or after the effective date of the pick up proposed ordinance c further provides that the total gross compensation of each group b employee will be reduced by the amount of the required mandatory member contribution and that the group b employee under no circumstances shall have the option of choosing to receive directly the amounts picked up by employer m instead of having such amounts paid_by employer m to plan x based on the aforementioned facts you request the following rulings that no part of the mandatory employee contributions picked up by employer m on behalf of the group b employees included in plan x shall be includible in the gross_income of the group b employees for federal_income_tax purposes in the year in which such amounts are contributed that the contributions picked up by employer m though picked up by salary reduction and designated as employee or member contributions will be treated as employer contributions for federal_income_tax purposes that no part of the contributions picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions haekkkkkkkkkkkkekkkkee kk page -3- are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed ordinance c if adopted as proposed would satisfy the criteria set forth in revrul_81_35 and revrul_81_36 it provides that employer m will make contributions to plan x in lieu of contributions by the group b employees and that the group b employees may not elect to receive such contributions directly rakkrkkkakkekrekkkeekkrkekrak page -4- accordingly we conclude that with regard to ruling requests one two and three the mandatory employee contributions picked up by employer m pursuant to proposed ordinance c on behalf of the group b employees who participate in plan x shall be treated as employer contributions and will not be includible in the gross_income of the group b employees for federal_income_tax purposes in the year in which such amounts are contributed by employer m to plan x these amounts will be includible in the gross_income of the group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent the amounts represent contributions made by employer m to plan x because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of any proposed pick up is not earlier than the later of the date proposed ordinance c is signed into law or the date it is put into effect these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions in addition these rulings are contingent upon the adoption of proposed ordinance c as contained in your correspondence dated date no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent kakakkakekkkkkekeerkeke page -5- a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours ‘ igned jotor b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of this letter deleted copy notice
